                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

BRITTNEY D. HARRIS,                               )
                                                  )
                 Petitioner,                      )
                                                  )
          v.                                      )          No. 2:19-CV-33 ACL
                                                  )
ANGELA MESMER,                                    )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

         Petitioner has neither paid the filing fee nor filed a motion for leave to proceed in forma

pauperis in this action brought pursuant to 28 U.S.C. § 2254. She will be allowed twenty-one

(21) days to do so.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to mail petitioner a copy of the

Court’s motion to proceed in forma pauperis – habeas cases.

         IT IS FURTHER ORDERED that petitioner must either pay the $5 filing fee or submit

a motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of this

Order.

         Dated this 24th day of April, 2019.




                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE
